Citation Nr: 1221790	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-37 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for metastatic cancer of the neck and head with an unknown primary site.  

2.  Entitlement to service connection for metastatic cancer of the neck and head with an unknown primary site.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The service member was on active duty from February 1966 to February 1969, to include service in the Republic of Vietnam from February 1968 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant testified at a Central Office hearing held before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the claims folder.

The issue of entitlement to service connection for metastatic cancer of the neck and head with an unknown primary site on the merits being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in July 2004 denied entitlement to service connection for metastatic cancer of the neck and head with an unknown primary site. 

2.  The additional evidence associated with the appellant's VA claims file since the July 2004 rating action is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for metastatic cancer of the neck and head with an unknown primary site.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision, which denied entitlement to service connection for metastatic cancer of the neck and head with an unknown primary site is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for metastatic cancer of the neck and head with an unknown primary site.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for metastatic cancer of the neck and head with an unknown primary site.  As this represents a complete grant of the benefit sought on appeal in regard to the application to reopen the claim, no discussion of VA's duty to notify and assist is necessary. 

When the AOJ has finally disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In a rating decision dated in July 2004 the RO denied the claim of entitlement to service connection for metastatic cancer of the neck and head with an unknown primary site.  Following the rating action, the RO notified the appellant of the determination by way of a letter issued in July 2004.  This letter included notification of the adverse determination and of his procedural and appellate rights.  The notice included the appellant's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The appellant did not respond to that notification letter within the time allotted and as such, the July 2004 rating decision became final.  38 U.S.C.A. § 7105.  Nevertheless, as noted above, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

At the time of the prior decision in July 2004, the record included the appellant's service treatment records, private medical records showing treatment for carcinoma, and the appellant's statements.  The claim was denied on the basis that the type of cancer that the appellant had experienced was not the type of cancer that could be presumed as secondary to Agent Orange exposure, and that the medical evidence did not etiologically link, on a direct basis, the carcinoma to service or any incident therein.  Since the determination, the appellant has applied to reopen his claim.  

The evidence added to the record since the July 2004 denial includes an August 2006 private opinion to the effect that exposure to Agent Orange during service in Vietnam could be a risk factor in the Veteran's development of metastatic carcinoma, noting no other risk factors.  The doctor added that while the Veteran had a history of being a smoker, it was over 30 years earlier.  In addition, an April 2012 private opinion reflects an opinion that it is more likely than not that exposure to Agent Orange during service in Vietnam played a major role in the Veteran's development of throat cancer, noting that the Veteran had always been a non-smoker and had no use of tobacco products.  This evidence is not cumulative or redundant, it was not of record at the time of the denial in July 2004 and it raises a reasonable possibility of substantiating the claim.  

In light of this new evidence, the Board has determined that additional evidentiary development must be performed prior to an adjudication of the claim.  Accordingly, this issue will be addressed in the REMAND portion of the decision below.


ORDER

The application to reopen the claim of entitlement to service connection for metastatic cancer of the neck and head with an unknown primary site, is granted.  


REMAND

Evidence favorable to the Veteran includes a private health care provider's September 2006 statement that the Veteran had no exposure to any carcinogen other than exposure to Agent Orange in Vietnam and that the"[the appellant's] exposure to Agent Orange could be a contributing factor to the metastatic carcinoma diagnosed in 2002."  In addition, an August 2006 private opinion is to the effect that exposure to Agent Orange during service in Vietnam could be a risk factor in the Veteran's development of metastatic carcinoma.  This person noted no other risk factors, and added that while the Veteran had a history of being a smoker, it was over 30 years earlier.  Further, an April 2012 private opinion likewise expressed the view that it is more likely than not that Agent Orange exposure during service in Vietnam played a major role in the Veteran's development of throat cancer.  This person noted a history that the Veteran had always been a non-smoker and had no use of tobacco products.  

These opinions however, either do not account for the Veteran's post service career as an auto mechanic and an aircraft mechanic and the obvious exposure to oil and lubricants that would entail, or his smoking history.  In light of those shortcomings, additional development as set out below should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the Veteran's claims folder to an oncologist or another with appropriate expertise for an opinion concerning the etiology of the appellant's metastatic cancer of the neck and head.  The claims folder should be made available to the reviewer.  The examiner should state that he/she has reviewed the appellant's entire claims folder.  

After considering the record and noting the Veteran's military service in Vietnam, his post service career as an auto mechanic and aircraft mechanic, together with his smoking history and the other medical opinions already of record, the reviewer should offer an opinion as to whether the appellant's carcinoma is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, to include his presumed herbicide exposure.  The examiner should provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination is determined to be warranted, such testing or examination should be accomplished. 

2.  Thereafter, the AMC/RO should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


